
	
		II
		110th CONGRESS
		2d Session
		S. 3587
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Administrator of the
		  Environmental Protection Agency to provide grants to hospitals and nonprofit
		  health care institutions for use in improving building and maintenance
		  operations to engage in environmentally sustainable practices.
	
	
		1.Short titleThis Act may be cited as the
			 Greening the Healthcare Workforce Act
			 of 2008.
		2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency, acting in conjunction
			 with the Secretary.
			(2)Eligible entityThe term eligible entity means
			 a nonprofit hospital or nonprofit health care institution, as identified by the
			 Administrator, that submits an application described in section 3(b).
			(3)Green guideThe term Green Guide means the
			 most recent Green Guide for Health Care.
			(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			3.Grant program
			(a)In generalThe Administrator shall establish a program
			 to provide grants to eligible entities for use in improving building and
			 maintenance operations to engage in environmentally sustainable practices,
			 including for—
				(1)the training of employees in
			 environmentally sound waste management practices, such as those recommended by
			 the Green Guide, or other consensus-based recommendations, as the Administrator
			 determines to be appropriate;
				(2)the training of employees in
			 environmentally sound chemical management practices, such as those recommended
			 by the Green Guide, or other consensus-based recommendations, as the
			 Administrator determines to be appropriate;
				(3)the conduct of activities to reduce use of
			 mercury-containing medical supplies, and ensure proper disposal of any
			 mercury-containing medical supplies;
				(4)the conduct of minor improvements to both
			 grounds and facilities to improve energy efficiency, reduce water waste, and
			 improve indoor air quality, such as those recommended by the Green Guide, or
			 other consensus-based recommendations, as the Administrator determines to be
			 appropriate; and
				(5)the conduct of other activities, as
			 approved by the Administrator, that would assist in reducing the environmental
			 pollution and waste of eligible entities.
				(b)ApplicationTo be eligible to receive a grant under
			 this section, an eligible entity shall submit to the Administrator an
			 application in such form, at such time, and containing such information as the
			 Administrator may require, including—
				(1)demonstrated evidence that the eligible
			 entity has evaluated the environmental policies, analyzed the building and
			 maintenance operations, and identified areas of improvement of the eligible
			 entity that could increase energy efficiency, reduce waste, and improve
			 environmental health for patients, employees, and visitors to the eligible
			 entity;
				(2)demonstrated evidence of existing efforts
			 by the eligible entity to address environmental pollution, reduce waste, and
			 increase energy efficiency; and
				(3)a detailed plan for the use of grant
			 funding, including a description of the manner in which outcomes will be
			 measured to demonstrate improvements to the environment as a result of the use
			 of the grant funding.
				(c)ReportNot later than 2 years after the date of
			 enactment of this Act, and annually thereafter, the Administrator shall submit
			 to Congress and make available to the public (including on the website of the
			 Environmental Protection Agency) a report that describes the progress made in
			 carrying out this Act during the period covered by the report.
			(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000 for each of
			 fiscal years 2009 through 2013.
			
